Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowability Notice
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/26/2022 has been entered.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
See Applicant’s Arguments rendered 7/26/2022. Furthermore, the embodiment includes an amendment to claim 1:
“at least one item of storage furniture…
a failsafe system, wherein the failsafe system comprises one or more secondary processors and one or more secondary computer-readable non-transitory memory coupled to one or more of the secondary processors, the one or more secondary computer-readable non-transitory memory including instructions operable when executed by one or more of the secondary processors to:
receive an activation signal via the secondary processor of the failsafe system sent via a smart device associated with a user of the system, subsequent to a malfunction of at least one hardware component or software component of the system: and supply backup power to actuate at least one lock to an open position, by a relay
capacitor back up unit that is communicatively coupled to the secondary processor of the failsafe system.” Claims 9 and 13 claim the same subject matter.  
	The closest reference addressing the above limitations includes an embodiment to Fangio, U.S. 5,744,876, “Capacitive Backup Power Source For Electromagnetic Actuator, which includes, in figure 1, a control input 13 and servo-amplifier 16, which together, act as logic device analogous to the claimed “secondary processors.” Additionally, Fangio discloses an event where the system is losing power 12, the following takes place: reverse biasing switching diodes 18 an 20, causes capacitors 22 and 40 to discharge to their respective loads, enabling relay coil 34 to close contact 42 and open contact 39 to allow energizing actuator 50 to open until the actuator actuates a limit stop switch 48 to open and leaving the actuator in an open position. The cited elements meet the claimed “supply backup power, relay capacitor.”  However, the Fangio’s failsafe device is directed to valve proportioning operations as described in col. 2, lines 54-58 and not directed to a lock mechanism as found in the claimed invention. Furthermore, there were no teachings directed to activation of the failsafe system using a smart device associated with the user of the system. Additionally, the claimed invention required that at least on item of storage furniture. No other references addressing these amendments and their respective context to the claimed invention were found during a search. Thus, it is believed any combination of references disclosed above and in the prior Office Actions would be unreasonable and therefore insufficient to meet the claimed invention. 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAL EUSTAQUIO whose telephone number is (571) 270-7229.  The examiner can normally be reached on Mon -Thu 9:00 Am-5:30Pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nabil H. Syed whose telephone number is (571) 270-3028. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAL J EUSTAQUIO/Examiner, Art Unit 2683                                                                                                                                                                                                        
/NABIL H SYED/Primary Examiner, Art Unit 2683